Title: From George Washington to Timothy Pickering, 10 August 1783
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters Augst 10th 1783
                        
                        A Detachment of about 500 Men is to be sent to garrison the western Posts—A supply of Camp Equipage, also a
                            considerable number of good Axes & Hatchets, with a few setts of Blacksmith’s, Armourer’s & Carpenter’s
                            Tools will be wanted for the Troops, which may be employed on this Service—I must request you will immediately have these
                            things provided, or repaired in the best manner, together with whatever other Stores, and apparatus may be required from
                            the Quarter Master’s Department, to accomodate this Corps for ten Months from the present period. I am Sir Your Most Obedt
                            Servant
                        
                            Go: Washington
                        
                        
                            P.S. A few intrenching Tools will be necessary.
                        

                    